Citation Nr: 1633318	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-23 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for acute otitis externa of the right ear.  

2.  Entitlement to service connection for right inguinal hernia, status post right inguinal hernia repair.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected disabilities.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from January 1975 to June 1975.  Thereafter, he served in National Guard and Reserve units.  He subsequently had a period of active duty in the United States Navy from October 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2012 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In this regard, the January 2012 decision denied service connection for PTSD, and reopened and denied service connection for right inguinal hernia repair.  The September 2013 rating decision denied service connection for bilateral hearing loss, and declined to reopen a previously denied claim for service connection for acute otitis externa of the right ear.  

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the record.  At such time, the undersigned held the record open 60 days for the receipt of additional evidence.  Thereafter, he submitted evidence pertaining to his hernia claim later in April 2016 and evidence pertaining to his acquired psychiatric disorder claim in June 2016.  While the Veteran did not waive Agency of Original Jurisdiction (AOJ) consideration of such evidence, as such claims are being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.  Furthermore, there is no prejudice to him in the Board proceeding with a decision on the issue as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for acute otitis externa of the right ear as such newly submitted documents do not pertain to such matter and, therefore, are irrelevant.  38 C.F.R. § 20.1304(c) (2015).

Before turning to the merits of the claims at bar, the Board must address three procedural issues.  First, the issue of entitlement to service connection for PTSD has been recharacterized as entitlement to service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Second, though the RO has treated the Veteran's claims for entitlement to service connection for a right inguinal hernia and for an acquired psychiatric disorder as previously denied claims requiring new and material evidence to reopen, both issues must be considered by the Board on a de novo basis.  

With respect to his claim for service connection for a right inguinal hernia, the RO originally denied such matter in a June 2010 rating decision.  Though the Veteran did not appeal this denial, additional service treatment records were obtain subsequent to this decision, including a "line of duty" determination submitted by the Veteran in April 2015.  

VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, as the newly received service record address, in part, the question of the Veteran's in-service incurrence of his right inguinal hernia (or the aggravation of a pre-existing hernia disability), the Board finds that 38 C.F.R. § 3.156(c) is applicable and his original claim is reviewed on a de novo basis.

With respect to his claim for service connection for an acquired psychiatric disorder, the RO originally denied a claim for service connection for PTSD in a June 2010 rating decision on the basis that the Veteran was not diagnosed with PTSD, and had not provided information regarding his in-service stressors.  In December 2010, however (within a year of this rating decision), the Veteran asked to continue his claim for service connection and submitted information regarding his claimed stressors.  Considering that the Veteran provided additional pertinent evidence within a year of the June 2010 rating decision, that decision never became final and his present appeal stems from his original claim for service connection.  38 C.F.R. § 3.156(b).  Therefore, such claim is reviewed on a de novo basis.  

Third, at his April 2016 hearing, the Veteran stated through his testimony that he believed he had tinnitus related to his active service.  This claim has not yet been presented to the RO or developed for appellate review.  In this regard, the Veteran is advised that, if he wishes to pursue a claim for service connection for tinnitus, he may file the appropriate applications with the Agency of Original Jurisdiction (AOJ).  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Further, the Board advises the Veteran that, effective March 24, 2015, a claim for benefits must be submitted on an application form prescribed by the Secretary.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57,660 (Sept. 25, 2014) (Dates).  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a right inguinal hernia, an acquired psychiatric disorder, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In a final decision issued in June 2010, the RO denied service connection for acute otitis externa of the right ear.  

2.  Evidence added to the record since the final June 2010 denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for acute otitis externa of the right ear.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for acute otitis externa of the right ear is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for acute otitis externa of the right ear.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

In VAOPGCPREC 6-2014, VA's General Counsel recognized that, in Kent, supra, the Court held that, upon receipt of a claim to reopen, VA must "look at the bases for the denial in the prior decision and . . . [provide] a notice letter that describes what evidence would be necessary to substantiate th[e] element or elements ... that were found insufficient in the previous denial."  However, it was further noted that, such holding in Kent, which required VA to provide case-specific notice upon receipt of a claim to reopen, is inconsistent with the subsequent Federal Circuit decisions in Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009), and Wilson v. Mansfield, 506 F.3d 1055, 1059 (Fed. Cir. 2007), holding that section 5103(a)(1) is satisfied by "generic notice," i.e., notice that "identif[ies] the information and evidence necessary to substantiate the particular type of claim being asserted" by a claimant and rejecting the argument that the statute requires specific notice of missing evidence with respect to a particular claim.  Further, subsequent to Kent, Congress revised 38 U.S.C. § 5103(a) in Public Law 112-154 to authorize VA to provide notice under that section before VA receives the claim, such as by including the notice on standard application forms.  Under the Federal Circuit's precedents and the revision made by Public Law 112-154, 38 U.S.C. § 5103(a)(1) cannot be construed to require notice tailored to the facts or circumstances of an individual claim.

Therefore, VA's General Counsel determined that Kent is no longer controlling insofar as it construed former 38 U.S.C. § 5103(a) to require that VA provide such case-specific notice to a claimant who has filed an application to reopen a previously denied claim and, pursuant to 38 U.S.C. § 5103(a)(1), upon receipt of a claim to reopen a previously denied claim, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element or elements that were found insufficient in the previous denial of the claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As relevant to the Veteran's application to reopen the previously denied claim of entitlement to service connection for acute otitis externa of the right ear, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a July 2013 letter, sent prior to the initial unfavorable decision issued in September 2013, informed the Veteran of the definition of new and material evidence and the evidence and information necessary to substantiate his underlying service connection claim.  This letter also notified the Veteran of the basis of the previous final denial for service connection for acute otitis externa of the right ear.  Furthermore, the July 2013 letter informed of the Veteran and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's available service treatment and personnel records and post-service treatment records from VA and military facilities have been obtained and considered.  Though the Board is remanding other issues in part to obtain additional VA treatment records, a decision on this particular issue prior to such development presents no prejudice.  In this regard, the Veteran himself has stated that he does not currently have otitis externa of the right ear and has not sought medical treatment for such condition.  Given the express statements from the Veteran on the matter, the Board finds that any additional development ordered by the remand below will not provide additional information as to claim decided herein.  In light of these facts, the Board concludes that a decision on this limited matter is not prejudicial to the Veteran.   

The Board notes that the Veteran has not been provided with a VA examination in connection with his claim pertaining to acute otitis externa of the right ear; however, the VCAA and its implementing regulations include clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who attempts to reopen a previously denied claim.  See 38 C.F.R. § 3.159(c)(1),(2) and (3).  Such assistance includes obtaining service records, records in the custody of a Federal agency, and private records adequately identified by the claimant, but, prior to reopening a claim, there is no duty to obtain a VA medical examination or opinion.  As the Veteran's claim for service connection for acute otitis externa of the right ear is not reopened herein, there is no obligation on the part of VA to provide a medical examination or opinion in connection with his appeal.

The Veteran was also provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in April 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the April 2016 hearing, the Veterans Law Judge noted the issue on appeal.  The Veterans Law Judge took testimony regarding the Veteran's medical history and his contentions as to why his claimed disability is related to his active service.  In response to this testimony, the Veterans Law Judge specifically described evidence that would tend to support the Veteran's claim and that was previously found to be lacking.  In response to this questioning, the Veteran stated that he was not currently receiving treatment for his claimed otitis externa and did not have symptoms related to such disorder.  

In light of these facts, the issue here was "explained . . . in terms of the scope of the claim for benefits," and "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). 38 C.F.R. § 3.156(c) . The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records. 38 C.F.R. § 3.156(c)(1)(i) . 

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for acute otitis externa of the right ear was originally denied in a rating decision issued in June 2010.  After reviewing the Veteran's available service treatment records, post-service treatment records, and the results of a December 2009 VA examination, the RO determined that the Veteran did not currently have otitis externa of the right ear, and that there was no evidence of a permanent residual or chronic disability resulting from any in-service ear infections or treatment.  Thus, the RO denied the Veteran's claim.  

Concurrent with this denial, the Veteran was advised of the decision and his appellate rights. However, no further communication regarding his claim of entitlement to service connection for acute otitis externa of the right was received until November 2012, when the Veteran filed his application to reopen such claim.  Furthermore, no evidence pertaining to the Veteran's otitis externa of the right ear was received within one year of the issuance of the June 2010 rating decision and, while additional service department records were received in October 2011, April 2014, and April 2015, such are irrelevant to the instant matter.  Consequently, neither 38 C.F.R. § 3.156(b) or (c) is applicable to the instant claim.  Given these facts, the June 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2015)].

In this case, much in the way of new evidence has been submitted since the previous final denial in June 2010, including letters from the Veteran, his testimony at his April 2016 hearing, and additional VA treatment records.  

Though this evidence is new, none of it is material, as it does not speak to the reason for the previous final denial (i.e., lack of a current disability).  A review of the new evidence generated since the June 2010 denial fails to show that the Veteran has been diagnosed with otitis externa of the right ear.  Indeed, at his April 2016 hearing, he denied experiencing any symptoms of the claimed condition, and stated that he had not sought or received treatment for this condition.  

Consequently, the Board finds that the evidence added to the record since the final June 2010 denial is cumulative and redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for acute otitis externa of the right ear.  See 38 C.F.R. § 3.156(a). The Board must therefore conclude that new and material evidence has not been received and that the Veteran's claim for service connection for acute otitis externa of the right ear may not be reopened.  


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for acute otitis externa of the right ear is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, as to the issue of entitlement to service connection for a right inguinal hernia, the Veteran's service treatment records reflect that he was seen on July 7, 2009, for abdominal right inguinal pain.  At such time, he reported a prior hernia repair in 1986 on the left and again in 2006 on the right.  It was noted that he was currently experiencing symptoms similar to the 2006 hernia.  Two days later, the Veteran was seen again.  At such time, he reported that he slipped in the shower three to four weeks previously and pulled his right inguinal ligament.  Such was still swollen and tender.  It was also noted that he had an "? abscess" in the same area that was draining purulent discharge.  An open wound was diagnosed.  On July 14, 2009, the Veteran's infected wound was incised and drained.  The surgeon suspected that the meshing was torn during his fall.  The Veteran was advised that he would need surgical repair.  Two days later, the Veteran was seen for follow up of recurrent right inguinal hernia and periscrotal abscess secondary to failure of the prior repair.  At such time, he reported that he had undergone a right inguinal hernia repair with mesh two years previous.  Following a fall in the shower in May, he noticed increased swelling in the right inguinal area and drainage.  It was noted that the mesh repair had failed.  Following a physical examination and CT scan, which revealed a moderate to large fat-containing right inguinal hernia, inguinal hernia was diagnosed.  It was noted that such recurrent hernia is not likely secondary to the trauma reported based on its size.  

At a December 2009 VA examination, the Veteran reported that he had a right inguinal hernia repair in 2009.  However, a December 2009 post-service treatment record reflects that the Veteran underwent right groin exploration for the hernia, but none was found.  At the time of the December 2009 treatment, examination revealed a possible right indirect hernia.  In May 2010, the Veteran was diagnosed with a right inguinal hernia and underwent surgery to repair it.  Thereafter, he again underwent a right inguinal hernia repair in September 2011.

The Veteran underwent a VA examination in January 2012, at which time he reported that he had his first surgery for a right inguinal hernia in 2004.  The examiner noted the Veteran's post-service medical history with regard to his hernia, as detailed above.  The examiner concluded that the Veteran's right inguinal hernia clearly and unmistakably existed prior to his period of active duty, and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  In support of such opinion, the examiner noted that the Veteran had worked in a job that required heavy lifting for approximately 14 years and it was during such time frame that his initial inguinal hernia presented.  Thereafter, he continued to work at the same job following the initial surgery until he entered active duty.  He then returned to such job after his period of active duty.  The examiner found that the Veteran clearly had a history of heavy lifting for many years prior to the diagnosis of his hernia and such was just as likely as not the etiology of his hernia.

The examiner did not, however, discuss or acknowledge service treatment records from the Veteran's active service documenting his in-service fall and later diagnosis of right inguinal hernia.  Additionally, in April 2016, the Veteran submitted a VA treatment record in which his treatment provider appears to suggest that his current hernia is unrelated to his pre-service hernia.  Therefore, the Board finds that a remand is necessary in order to obtain a new opinion so as to determine the etiology of his hernia. 

Second, with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, he testified that he receives treatment for his disability from VA providers.  The most recent VA treatment records in his file, however, were obtained in June 2012.  Thus, updated VA treatment records are required.  

Further, the Veteran underwent a VA examination germane to his claim in December 2014.  The examiner there concluded that the Veteran did not currently suffer from PTSD as he did not endorse intrusive recollections of traumatic events, avoidance behaviors, hypervigilance, or hyperarousal; however, he did diagnose the Veteran with unspecified depressive disorder and uncomplicated bereavement.  The examiner concluded that these disorders were related to the death of the Veteran's son and his "not being able to provide better for his family."  Considering that the Veteran is service-connected for two disabilities, to include right knee patellar tendinitis, the examiner's statement raises the possibility that the Veteran's diagnosed depressive disorder may be secondary to his service-connected disabilities.  Furthermore, at his April 2016 Board hearing, the Veteran testified to intrusive nightmares, flashbacks, and avoidance of stressor-related stimuli.  Therefore, the Board finds that Veteran should be afforded a new VA examination to ascertain the nature and etiology of his acquired psychiatric disorder. 

Additionally, the Veteran has not been provided with proper VCAA notice regarding the secondary aspect of his claim of entitlement to service connection for an acquired psychiatric disorder.  Such should be accomplished on remand.

Finally, with regard to the Veteran's claim for service connection for bilateral hearing loss, a March 2013 VA treatment record submitted by the Veteran reflects that he has been issued hearing aids through the VA.  As noted above, however, updated VA treatment records have not been obtained.  Such records are required before the Board may adjudicate this claim.  

Additionally, though the Veteran underwent a VA examination for his bilateral hearing loss claim in July 2013, which failed to reveal a diagnosis of such condition for VA purposes pursuant to 38 C.F.R. § 3.385, at his April 2016 hearing, he contended that continued to experience hearing loss, and that his condition was worse than reflected by that examination.  An updated examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for an acquired psychiatric disorder as secondary to his  service-connected disabilities.  

2.  Obtain the Veteran's VA treatment records dated from June 2012 to the present.  

3.  Forward the record to an appropriate medical professional to offer an opinion as to the etiology of the Veteran's right inguinal hernia.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the record and the Remand have been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, to include the aforementioned evidence, the examiner should offer an opinion as to the following inquiries:

(A)  Is it at least as likely as not that the Veteran's current right inguinal hernia is separate and distinct from any pre-existing hernia he had prior to his entry to service in October 2008?  If so, then is it at least as likely as not that the Veteran's current right inguinal hernia had its onset in or is related to his active service, to include his fall in the shower in May 2009?  

In answering these questions, the examiner must discuss the April 2016 opinion of a VA surgical oncologist who noted that the Veteran's current hernia is separate from any hernia he had before service.

(B)  If the examiner finds that the Veteran's current right inguinal hernia is not separate from any hernia he had prior to his entry to active service in October 2008, then is there clear and unmistakable evidence that the pre-existing hernia did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service?   

If there was an increase in the severity of the Veteran's hernia, was such increase clearly and unmistakably due to the natural progress of the disease?
 
In answering these questions, the examiner must discuss the impact that the Veteran's fall in the shower in May 2009 had on his hernia.    

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

4.  The Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his acquired psychiatric disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the DSM-5 criteria. 

The examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD and whether such diagnosis is the result of the Veteran's fear of hostile military activity while deployed. 

For each currently diagnosed acquired psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service.

Finally, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is caused or aggravated by his service-connected disabilities, which include patellar tendinitis of the right knee and residuals of skin abscess with scar of anterior trunk-groin.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

5.  The Veteran should be afforded an appropriate VA examination conducted by a psychologist or psychiatrist in order to determine the current nature and etiology of his claimed bilateral hearing loss.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

If bilateral hearing loss is diagnosed pursuant to 38 C.F.R. § 3.385, the examiner should offer an opinion as to whether it is at least as likely as not that such is related to the Veteran's military service, to include his in-service noise exposure? 

A clear rationale for all opinions given is needed. A discussion of the facts and medical principles involved and the Veteran's lay assertions should be considered in giving this opinion.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


